Sam Bird, Judge, dissenting. I agree with the majority opinion in its reversal of the trial court for its award of damages to Gilbert for lost pension benefits. However, in my view the case should be reversed in its entirety and dismissed because of Gilbert’s failure to present substantial evidence that constitutes a prima facie case that she was discharged from her employment in retaliation for her filing of a workers’ compensation claim. This court will affirm a denial of a motion for directed verdict if the verdict is supported by substantial evidence. Pettus v. McDonald, 343 Ark. 507, 36 S.W.3d 745 (2001). We review the evidence and all reasonable inferences arising therefrom in the light most favorable to the party on whose behalf judgment was entered. D.B. Griffin Warehouse, Inc. v. Sanders, 336 Ark. 456, 986 S.W.2d 836 (1999). We have long held that substantial evidence is not present where a factfinder is merely given a choice of possibilities which require the jury to conjecture or guess as to a cause. Morehart v. Dillard Dept. Stores, 322 Ark. 290, 908 S.W.2d 331 (1995). The burden of proving a prima facie case of wrongful discharge is on the employee. Wal-Mart, Inc. v. Baysinger, 306 Ark. 239, 812 S.W.2d 463 (1991). As the majority observes, in meeting that burden, Gilbert was not required to prove that her workers’ compensation claim was the sole reason for her termination, but only one factor. Id. However, an employee does not meet her burden by merely pointing to the fact that she has been discharged. Clair v. District of Columbia Dep’t of Empl. Servs., 658 A.2d 1040 (D.C. 1995). To prove the necessary retaliatory animus, the employee must make some additional showing beyond the discharge. Id.; see also Flentje v. First Nat’l Bank of Wynne, 340 Ark. 563, 574, 11 S.W.3d 531, 539 (2000) (explaining that Flenlje’s own perception of her supervisor’s actions, without a supporting affidavit or other form of proof, was insufficient to support a reasonable inference of discriminatory intent). For example, an employee can meet her burden by showing that the employer has engaged in a similar pattern against other employees, or by evidence that a supervisor uttered words such as, “I’ll teach you to file a workers’ compensation claim.” 6 Arthur Larson, Larson’s Workers’ Compensation Law, § 68.36(c) (2000). No evidence of this nature was offered by Gilbert. Ordinarily the prima facie case must, in the nature of things, be shown by circumstantial evidence, since the employer is not apt to announce retaliation as its motive. See id. § 104.07[3]; Mapco v. Payne, 306 Ark. 198, 812 S.W.2d 483 (1991). Professor Larson sets out the typical beginning point for presenting a prima facie case as proximity in time between the claim and the firing, coupled with evidence of satisfactory work performance and supervisory evaluations. Id. No close temporal proximity existed between Gilbert’s claim and the date of her termination. Gilbert filed her workers’ compensation claim in October of 1992 and she was fired on June 24, 1993, a time span of nine months. The remaining circumstantial evidence in this case fails to establish a fact issue for the jury, even when all reasonable inferences are drawn, that Gilbert was terminated in retaliation for filing a workers’ compensation claim. In my opinion, there is no evidence in the record, substantial or otherwise, to support a finding that Gilbert was terminated in retaliation for filing a workers’ compensation claim. While this court, when asked to review a denial of a motion for directed verdict, views not only the evidence, but also all reasonable inferences deducible from the evidence, in a fight most favorable to the appellee, see ERC Mortgage Group, Inc. v. Luper, 32 Ark. App. 19, 795 S.W.2d 362 (1990), I do not believe that any inferences can be drawn from the evidence presented by Gilbert that support a prima facie case. In a lengthy footnote, the majority opinion suggests that the mere fact that the dissenting judges disagree about the reasonableness of inferences that can be drawn from the evidence supports the trial court’s decision to deny Gilbert’s motion for directed verdict. In making this suggestion, the majority misses the point of the dissenting opinion. The point of this dissenting opinion is that there was not any evidence presented by Gilbert that was legally sufficient to warrant a verdict in her favor. In the same footnote, the majority states that whether the evidence reasonably supports an inference is a question of fact for a jury to determine. However, in a dissenting opinion in Burns v. Boot Scooters, Inc., 61 Ark. App. 124, 130, 965 S.W.2d 798, 801 (1998) (emphasis added), the author of the majority opinion in the case at har recognized that: It is well setded that where there is any evidence tending to establish an issue in favor of the party against whom the verdict is directed, it is error to take the case from the jury. Hardeman, Inc. v. Hass, Co., 246 Ark. 559, 439 S.W.2d 281 (1969). “Any evidence” means evidence legally sufficient to warrant a verdict. To be legally sufficient, the evidence must be substantial, and substantiality is a question of law for the trial court to decide. Id. Thus, whether the evidence reasonably supports an inference is a question of fact for a jury to determine only so long as the trial court, upon a motion for directed verdict, has determined, as a matter of law, that substantial evidence is present on which the jury could base a verdict for the non-moving party. The question of whether evidence was present on which the jury should have based a verdict for the non-moving party is not the issue on appeal and it is not the issue upon which the majority and I disagree. Following her return to work in January 1993, Gilbert was periodically examined by doctors at Campbell’s Clinic, where her surgery had been performed. On March 26, 1993, she was examined by Dr. Jobe, whose records reflect that on that date Gilbert was “doing much better.” On May 12, she was examined by Dr. Wood, whose clinic notes state that Gilbert told him that the job she was doing at General Electric involved the minimum amount of repetitive motion possible. After a physical examination, Dr. Wood noted that Gilbert “should continue her light work as noted.” On June 1, Gilbert was again examined by Dr. Mahon, who concluded that Gilbert had reached maximum healing from her left carpal tunnel release surgery and assigned a five-percent permanent physical impairment rating to her left arm below the elbow. He assigned no permanent impairment rating to her right arm. As already mentioned, following Dr. Mahon’s examination of Gilbert on June 23, he also concluded that she could continue working. It is noteworthy that from the time Gilbert was released for return to work on January 18, 1993, through June 23, 1993, none of her doctors considered it necessary that she be relieved from work. Despite her lack of a medical work release, Gilbert chose not to work during the two-week period between June 9 and June 23, 1993, without obtaining permission for such absenteeism from her supervisor or any other member of management. No evidence in the record supports the majority’s assertion that General Electric disregarded medical orders or “forced” Gilbert to continue to work in a job that violated her medical restrictions. Rather, the evidence is clear that because Gilbert was restricted to a ten-pound lifting limit upon her return to work, General Electric assigned her to different duties that were less repetitive and met the weight restriction. Gilbert testified that in spite of the new job assignment, her condition continued to worsen. Therefore, on June 9, 1993, she went to the company nurse, showed the nurse her swollen hands, and requested to again be sent to a doctor. The nurse scheduled the appointment and on June 23, Gilbert was seen by Dr. Mahon, an orthopedic surgeon. Dr. Mahon refused to give her a medical release from work because he “felt that she could continue working.” An examination of the abstract of Gilbert’s testimony reveals that although she “understood” that she “was to stay home and take care of [her]self ’ while awaiting an appointment with Dr. Mahon, she did not testify that the nurse or any other General Electric employee authorized or instructed her not to report for work. Gilbert’s “understanding” that she was to stay at home does not allow for a reasonable inference that she was to miss two weeks of work without informing her supervisor or other management of her reasons for failure to work. Gilbert testified that when she talked to Richard Krafft, her supervisor, he asked how she was doing and whether she was going to be able to return to work anytime soon. Gilbert testified that when she told Krafft that she did not know when she could return, he told her “to stay home and take care of myself and keep them informed.” However, it is clear from the record that this conversation did not take place until after Gilbert had already been absent from work for at least a week, because on June 16, Krafft e-mailed the company nurse inquiring about Gilbert’s status and informing her that Gilbert had been absent the last five working days and that he had been unsuccessful in attempts to contact her. Even if Krafft said what Gilbert attributed to him, that statement cannot be inferred as a grant of approval for her absence when she had already missed a week of work without either requesting or receiving his permission to stay home. Not surprisingly, when Gilbert called General Electric on June 24, she was told that she had been terminated as a result of her failure to report to work for two weeks without a doctor’s work release. Gilbert testified that when she complained to her union representative, Tom Scott, about her termination, Scott called back and told her that General Electric had agreed to reinstate her if she could obtain a medical work release for the two weeks. The only evidence that even remotely suggests that Gilbert was terminated because she had filed a workers’ compensation claim is Gilbert’s own speculation that, in her “opinion,” she was fired because she had filed a workers’ compensation claim and her left hand was getting worse. There is absolutely no factual evidence in the record that supports Gilbert’s opinion. Furthermore, the medical reports available to General Electric showed only that Gilbert’s left hand “continued to improve,” that she had reached maximum healing, and that she was released to return to work. Additionally, there is no evidence to support the majority opinion’s assertion that “management had displayed an antagonistic attitude toward her injuries.” In fact, the evidence is entirely to the contrary. From the date of diagnosis of Gilbert’s carpel tunnel condition until her termination, General Electric provided full workers’ compensation benefits. After Gilbert returned to work in January 1993, her work restrictions were accommodated by moving her to a job that involved less repetitive motion and lifting. By Gilbert’s own admission, her substitute job involved the least repetitive motion of any job available at General Electric. Even after she was released from treatment on June 1, 1993, another doctor’s appointment was scheduled when Gilbert continued to complain of pain. This is not evidence of antagonism to Gilbert’s claim; quite to the contrary, it is evidence that General Electric was trying to do everything it could to return Gilbert to work as a fully-productive employee. Nor was there any evidence of a pattern on the part of General Electric in terminating employees who filed workers’ compensation claims. In fact, the evidence established that for a period of five years surrounding her discharge, Gilbert was the only one out of 109 workers’ compensation claimants at General Electric to be involuntarily discharged. In Wal-Mart, Inc. v. Baysinger, supra, Baysinger was discharged from her employment for the stated reason that her doctor reported Baysinger’s medical condition to be such that “continued exposure to this type work could lead to more serious injury.” The difficulty with Wal-Mart’s reason for Baysinger’s discharge was that the doctor had not made such a report, and the doctor testified that he could not recall saying such a thing. In the case at bar, there is no such inconsistency between the medical reports and General Electric’s' reason for discharging Gilbert. All of the doctors who examined Gilbert after her return to work on January 18 said that she could continue to work, and they declined to release her. All of the actions taken by General Electric were directed at getting Gilbert back to work. The only conduct that was inconsistent with the doctors’ reports was Gilbert’s decision that she needed to stay home, despite the unanimous opinions of her three doctors that she was able to work within the ten-pound lifting restriction. Gilbert has not met her burden of proving that her workers’ compensation claim was a factor in her termination. The only conclusions supported by the evidence presented by Gilbert, and reasonable inferences therefrom, are that she sustained an injury on her job; that the injury was readily accepted as compensable; that General Electric provided Gilbert with all the benefits to which she was entitled under the Workers’ Compensation Act; that General Electric made every effort to accommodate Gilbert’s condition upon her return to work, but that, notwithstanding her doctor’s refusal to release her from work, she did not come to work for two weeks; that despite such absenteeism, General Electric offered to reinstate Gilbert’s employment if she could provide a medical release for the time during which she was absent from work; and that there is no pattern of retaliatory discharge at General Electric. General Electric terminated Gilbert nine months after the fifing of the claim, during which time it offered working conditions within her restrictions. This time delay cannot be said to constitute close proximity in time between the fifing of the workers’ compensation claim and termination of employment. Gilbert’s evidence merely consisted of two elements; that she had filed a workers’ compensation claim and that she was later discharged. This alone cannot constitute a prima facie showing of wrongful discharge, see Clair v. District of Columbia Dep’t of Empl. Servs., supra, and is not substantial evidence on which a jury could base a verdict for Gilbert. To find a prima facie case of wrongful discharge in this case, one would have to engage in impermissible speculation and conjecture. The jury was given a choice of possibilities that required them to conjecture or guess as to the cause of Gilbert’s termination. Accordingly, the trial judge’s failure to grant General Electric’s motion for directed verdict was clearly erroneous, and the jury verdict should be reversed and the case dismissed. CRABTREE and ROAF, JJ., join in this dissent.